DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The Applicant’s arguments with respect to claims #1-10, 14-18, 21, and 22 in the reply filed on March 16, 2022 have been carefully considered, but are moot in view of the new grounds of rejection.  

Specification Objection
 	As to specification paragraph [0027], the Examiner suggests replacing “ferrimagnets” with “ferromagnets”.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 21, and 22 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 8, the term “high magnetic polarization value” (emphasis added) is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


 	As to claim 21, what the phrase “that is” is modifying.  Does it refer to the second spin filter material, the free magnetic metallic layer, or anti-parallel?  The Examiner assumes the second spin filter material.

 	Furthermore as to claim 21, there is a lack of antecedent basis for “the first and second magnetizations” (emphasis added) as the first and second magnetization limitations were removed in the most recent claim amendment.

Claim Rejections – 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 	Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 	As to claim 17, direct contact of the first and second spin filters to first and second sides of the free magnetic metallic layer is already recited in parent claim 1. 

 	As to claim 18, anti-parallel magnetizations are already recited in parent claim 1.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1-7, 10, and 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamagishi et al. (U.S. Patent Publication No. 2011/0059557 A1), as cited in the IDS and hereafter “Yamagishi”, and further in view of Apalkov et al. (U.S. Patent Publication No. 2013/0009260 A1), as cited in the IDS and hereafter “Apalkov”, and further in view of Chen et al. (U.S. Patent Publication No. 2011/0064969 A1), hereafter “Chen”.

 	As to claim 1, Yamagishi teaches:

A first spin filter (51A2+522), formed from a first ferromagnetic insulating tunnel barrier reference material, having a first magnetization and in direct contact with a free magnetic metallic layer 53 on a first side (top side) of the free magnetic metallic layer.  Yamagishi teaches a first ferromagnetic insulating tunnel barrier reference material 51A2+522 that has a ferromagnetic material 51A2 formed from CoFeB/Ru/CoFe and an insulating material 522 formed from MgO.  See Yamagishi, ⁋⁋ [0076], [0079].  The manner in which the claim is presently written does not preclude the first ferromagnetic insulating tunnel barrier reference material from being formed from more than a single layer.

A second spin filter (51A1+521), formed from the first ferromagnetic insulating tunnel barrier reference material, having a second magnetization adjacent to the first spin filter and in direct contact with the free magnetic metallic layer 53 on a second side (bottom side) of the free magnetic layer opposite the first side, the first and second magnetizations being anti-parallel.  Yamagishi teaches an anti-parallel configuration of first and second magnetizations.  Id. at FIG. 6B.

The free magnetic metallic layer 53 having a single ferromagnetic layer and disposed between the first spin filter and the second spin filter.  Yamagishi teaches a single ferromagnetic layer comprising CoFeB having a thickness of 20-50 Å.  Id. at ⁋ [0076].

 	However, Yamagishi does not teach a magnetic polarization of at least 50% to reduce switching current nor the free magnetic metallic layer thickness between 5Å and 10Å nor a magnetic polarization of the free magnetic metallic layer switches at current densities between 106 A/cm2 and 107 A/cm2.
	On the other hand, Yamagishi teaches a free magnetic metallic layer thickness of 20-50Å and if the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device:  In re Gardner v. TEC Systems, Inc., 220 USPQ 777.    
	However, Yamagishi does not teach a magnetic polarization of at least 50% to reduce switching current nor a magnetic polarization of the free magnetic metallic layer switches at current densities between 106 A/cm2 and 107 A/cm2.
	On the other hand, Apalkov teaches magnetic polarizations in a range of 35-80% to reduce switching current.  See Apalkov, ⁋ [0032].
 	One of ordinary skill in the art before the effective filing date would have recognized that reducing switching current by varying magnetic polarizations would yield the predictable benefit of improving device performance.  Id.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the magnetic polarizations as taught by Apalkov with the memory device as taught by Yamagishi.  
	However, neither Yamagishi nor Apalkov teaches a magnetic polarization of the free magnetic metallic layer switches at current densities between 106 A/cm2 and 107 A/cm2.
	On the other hand, Chen teaches a low switching current density below 107 A/cm2, and more preferably, around or below 106 A/cm2, which overlaps with the claimed range.  See Chen, ⁋ [0028]. 	
 	One of ordinary skill in the art before the effective filing date would have recognized that operating in this low switching current density would yield the predictable benefit of enabling the formation of densely packed memory cells.  Id.  Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the reduced switching current density as taught by Chen, into the overall memory device as taught by Yamagishi and Apalkov.  
 	Additionally, the Examiner notes that the Office has taken the position that that an apparatus claim must be structurally distinguishable from the prior art. See MPEP § 2114 (“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... Apparatus claims cover what a device is, not what a device does,” citing In re Schrieber and Hewlett-Packard Co. v. Bausch & Lomb Inc.).  
 	Here, “having a magnetic polarization of at least 50% to reduce switching current” and “wherein a magnetic polarization of the free magnetic metallic layer switches at current densities between 106 A/cm2 and 107 A/cm2” are merely directed to the manner of operating the claimed memory device and are not structurally distinguishable from the prior art.

 	As to claim 2, Yamagishi teaches a first electrode 42 in contact with the first spin filter 51A2+522.  See Yamagishi, FIG. 6B.

 	As to claim 3, Yamagishi teaches a non-magnetic first electrode material.  Id. at ⁋ [0055].
	
 	As to claim 4, Yamagishi teaches direct contact.  Id. at FIG. 6B.

 	As to claim 5, Yamagishi teaches a second electrode 41 in contact with the second spin filter 51A1+521.  Id.

 	As to claim 6, Yamagishi teaches a non-magnetic second electrode material.  Id. at ⁋ [0055].
	
 	As to claim 7, Yamagishi teaches direct contact.  Id. at FIG. 6B.


 	As to claim 10, Yamagishi teaches both of the first and second magnetizations including a magnetization perpendicular to a (top) surface of a substrate 10, the substrate being disposed adjacent to both of the first and second spin filters.  Id. at FIG. 1, FIG. 6B.

 	As to claim 14, Yamagishi teaches CoFeB and CoFe, when x = 0 and when A = B(oron).  Id. at ⁋ [0079].


 	As to claim 15, neither Yamagishi nor Apalkov nor Chen teaches the claimed first ferromagnetic insulating tunnel barrier reference material.  
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use (A1-xBx)MnO3, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

 	As to claim 16, Yamagishi teaches a magnetic tunnel junction.  See Yamagishi, FIG. 6B.

	As to claim 17, Yamagishi teaches direct contacts of the spin filters to first and second sides of the free magnetic metallic layer.  Id.

	As to claim 18, Yamagishi teaches anti-parallel dispositions.  Id.

	Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamagishi, Apalkov, and Chen, and further in view of Driscoll et al. (U.S. Patent Publication No. 2012/0177902 A1), hereafter “Driscoll”.

	As to claims 8 and 9, Yamagishi, Apalkov, and Chen do not teach at least one of the first and second spin filters have a high magnetic polarization value.  
On the other hand, Driscoll teaches a BiFe0.5Mn0.5O3 (BFMO) spin filter material which has a polarization value of 80 emu/cm3 and capable of operating at room temperature.  See Driscoll, ⁋ [0050].
One of ordinary skill in the art before the effective filing date would have recognized that the substitution of a BMFO spin filter material would yield the predictable benefit of obviating the need for cryogenic cooling.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the BFMO spin filter layer having a high magnetization polarization as taught by Driscoll into the overall memory device as taught by Yamagishi, Apalkov, and Chen.

	Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamagishi and further in view of Chen.

	As to claim 21, Yamagishi teaches:

A first spin filter material (51A2+522) in direct contact with a free magnetic metallic layer 53.

A second spin filter material (51A1+521) in direct contact with the free magnetic metallic layer, the first and second magnetizations being anti-parallel, that is connected to a substrate (22 or 24) via a single intervening electrode 41.  Yamagishi teaches the second spin filter material connected to a substrate (22 or 24; the Examiner notes that layer 24 may have been incorrectly labeled and corresponds to 23 in the specification) and single intervening electrode 41.  See Yamagishi, FIG. 1.

The free magnetic metallic layer 53 having a single ferromagnetic layer and disposed between the first spin filter material and the second spin filter material.  Yamagishi teaches a single ferromagnetic layer comprising CoFeB having a thickness of 20-50 Å.  Id. at ⁋ [0076].

 	However, Yamagishi does not teach the free magnetic metallic layer thickness between 5Å and 10Å nor a switching current density between 106 A/cm2 and 107 A/cm2.
 	On the other hand, Yamagishi teaches a free magnetic metallic layer thickness of 20-50Å and if the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device:  In re Gardner v. TEC Systems, Inc., 220 USPQ 777.    
	However, Yamagishi does not teach a switching current density between 106 A/cm2 and 107 A/cm2.
	On the other hand, Chen teaches a low switching current density below 107 A/cm2, and more preferably, around or below 106 A/cm2, which overlaps with the claimed range.  See Chen, ⁋ [0028]. 	
 	One of ordinary skill in the art before the effective filing date would have recognized that operating in this low switching current density would yield the predictable benefit of enabling the formation of densely packed memory cells.  Id.  Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the reduced switching current density as taught by Chen, into the overall memory device as taught by Yamagishi and Apalkov.  
 	Additionally, the Examiner notes that the Office has taken the position that that an apparatus claim must be structurally distinguishable from the prior art. See MPEP § 2114 (“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... Apparatus claims cover what a device is, not what a device does,” citing In re Schrieber and Hewlett-Packard Co. v. Bausch & Lomb Inc.).  
 	Here, “a switching current density between 106 A/cm2 and 107 A/cm2” is merely directed to the manner of operating the claimed memory device and are not structurally distinguishable from the prior art.

	Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamagishi and Chen, and further in view of Apalkov.

	As to claim 22, Yamagishi and Chen do not teach the first and second magnetizations have a magnetic polarization of at least 90%.
On the other hand, Apalkov teaches magnetic polarizations in a range of 35-80% to reduce switching current.  See Apalkov, ⁋ [0032].  Although the prior art range of 35-80% does not overlap with the claimed range of >= 90%, a prima facie case of obviousness still exists where the claimed ranges and prior art ranges are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
One of ordinary skill in the art before the effective filing date would have recognized that reducing switching current by varying magnetic polarizations would yield the predictable benefit of improving device performance.  See Apalkov, ⁋ [0032].  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the magnetic polarizations as taught by Apalkov with the memory device as taught by Yamagishi and Chen.  


	Prior Art Made of Record
 	As to claim 21, Koga (U.S. Patent Publication No. 2007/0195594 A1), hereafter “Koga”, teaches in FIG. 12 a first spin filter material SF, a second spin filter SF2, and a free magnetic metallic layer MR in direct contact with both spin filter materials.  However, Koga does not teach the free magnetic metallic layer having a single ferromagnetic layer because both layers F, PN of the free magnetic metallic layer MR are ferromagnetic.

 	Koga may still be applicable to claim 1.
	
 	As to claim 21, Asatani (U.S. Patent Publication No. 2010/0097730 A1), hereafter “Asatani”, teaches in FIG. 9 a first spin filter material 31, a second spin filter material 33, and a free metallic layer 32 in direct contact with both spin filter materials.  Asatani also teaches a single intervening electrode 72 and substrate 71.  However, Asatani does not teach the free layer being a free magnetic metallic layer (Asatani teaches a non-magnetic material) nor the anti-parallel limitations.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829